Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 1 of 41

EXHIBIT “C”
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 2 of 41

[dy NN ey ey eve te eS EY

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 03/16/2020

LSK&D #; 502-1516 / 4811-9803-3591
SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
eee eee ee ene eee ee ne es et er et aee x
STELLA GARSON
Index No.: 151406/2020
Plaintiff,
ANSWER OF
-against- VICTORIA’S SECRET
STORES, LLC TO
VICTORIA'S SECRET STORES, LLC, PLAINTIFF'S VERIFIED
COMPLAINT
Defendants.
ee ee ee eee ene —--K

Victoria’s Secret Stores, LLC (“Victoria’s Secret”), answers Plaintiffs Verified

Complaint as follows:

1. Victoria’s Secret is without sufficient knowledge to form a belief as to the truth of
the allegations contained in Paragraph 1 of the Complaint and therefore denies
the same.

2. Victoria’s Secret denies the allegations contained in Paragraph 2 of the

Complaint and therefore denies the same.

oH Victoria’s Secret admits the allegations contained in Paragraph 3 of the
Complaint.
4. Victoria’s Secret is without sufficient knowledge to form a belief as to the truth of

the allegations contained in Paragraph 4 of the Complaint and therefore denies

the same.

5. Victoria's Secret is without sufficient knowledge to form a belief as to the truth of
the allegations contained in Paragraph 5 of the Complaint and therefore denies

the same.

1 of 4
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 3 of 41

 

{fi tes . yl FY LLY Sra Nae LI Wwf by ove Lo. So =|
NYSCEF DOC, NO. 3 RECEIVED NYSCEF:
6. Victoria’s Secret admits the allegations contained in Paragraph 6 of the

10.

11.

12.

iS.
14.
15,

16.

Complaint.

Victoria's Secret denies it owned the Premises described. Victoria’s Secret
admits the remaining allegations contained in Paragraph 7 of the Complaint.
Victoria's Secret admits the allegations contained in Paragraph 8 of the

Complaint.

Victoria’s Secret admits the allegations contained in Paragraph 9 of the

Complaint.

Victoria’s Secret admits the allegations contained in Paragraph 10 of the
Complaint.

Victoria’s Secret admits the allegations in Paragraph 11 of the Complaint.
Victoria’s Secret admits it had duties with respect to the Premises according to
law. Victoria's Secret denies the remaining allegations in Paragraph 12 of the
Complaint inconsistent therewith.

Victoria’s Secret denies the allegations in Paragraph 13 of the Complaint.
Victoria’s Secret denies the allegations in Paragraph 14 of the Complaint.
Victoria's Secret denies the allegations in Paragraph 15 of the Complaint.

Victoria’s Secret denies the allegations in Paragraph 16 of the Complaint.

2? of 6

03/16/2020
\f£ ttt. Lov

NYSCEF DOC. NO.

Wh

18.

19.

20

21.

22.

23.

Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 4 of 41

CS a ee Ne EY We ty oo io. Sa |

3 RECEIVED NYSCEF:

AFFIRMATIVE DEFENSES
FIRST DEFENSE
The Complaint fails to state a claim upon which relief can be granted.
SECOND DEFENSE
Plaintiffs actions were the sole proximate cause of her alleged injuries.
THIRD DEFENSE
The Complaint is barred by res judicata, judicial estoppel, and/or the doctrine of
unclean hands.
FOURTH DEFENSE
Without admitting liability, Plaintiff's injuries, if any, were the result of injury by a
third party over whom Victoria’s Secret had no control.
FIFTH DEFENSE
Victoria's Secret was not negligent and did not breach any obligation or promise
as it relates to the subject sidewalk or to Plaintiff.
SIXTH DEFENSE
Plaintiff's claims are barred as the alleged defect was de minimus in nature..
SEVENTH DEFENSE
The liability of Victoria's Secret, if any, to the Plaintiff for non-economic loss is
limited to its equitable share, determined in accordance with the relative
culpability of all persons or entities contributing to the total liability for
non-economic loss, including named parties and others over whom Plaintiff could

have obtained personal jurisdiction with due diligence.

Aof 6

03/16/2020
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 5 of 41

| tosis. Novy hE HL het Ws ty eve Lo, So ony

NYSCEF DOC. NO. 3

24.

20.

26.

RECEIVED NYSCEF:

EIGHTH DEFENSE

In the event Plaintiff recovers a verdict or judgment against Victoria’s Secret,
then said verdict or judgment must be reduced pursuant to CPLR 4545(c) by
those amounts which have been, or will, with reasonable certainty, replace or
indemnify Plaintiff, in whole or in part, for any past or future claimed economic
loss, from any collateral source such as insurance, social security, workers’
compensation or employee benefit programs.

NINTH DEFENSE
Victoria’s Secret allege that other parties, whether named or unnamed in
Plaintiffs Complaint, and whether known or presently unknown to Victoria’s
Secret, were negligent or legally responsible or otherwise at fault for the
damages alleged. Therefore, Victoria’s Secret requests that in the event any
party recovers against Victoria’s Secret, whether by settlement or judgment, an
apportionment of fault be made by Court or jury as to all parties. Victoria’s Secret
further requests a judgment or declaration of indemnification or contribution
against each and every party or person in accordance with the apportionment of
fault.
‘ TENTH DEFENSE
That any injuries and/or damages sustained by the Plaintiff, as alleged in the
Complaints herein, were caused in whole or in part by the contributory
negligence and/or culpable conduct of Plaintiff and not as a result of any

contributory negligence and/or culpable conduct on the part of Victoria’s Secret.

4 of 4

03/16/2020
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 6 of 41

 

(= +i « A AO BSL Sat ded So EN Vey tuy eve Lo. Fa £ Ls
NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 03/16/2020

ELEVENTH AFFIRMATIVE DEFENSE

27. Pursuant to General Obligations Law §15-108, Plaintiffs claims should be
diminished in whole or in part in any amount paid by or fairly allocable to any
party with whom Plaintiff has settled or may settle.

TWELFTH DEFENSE

28. That the liability of Victoria’s Secret, if any, is limited to the percentage of
culpability found against it by virtue of the fault of the other parties (both named
and unnamed) and in accordance with the laws of the State of New York.

THIRTEENTH DEFENSE

29. ‘If Plaintiff sustained any injuries or incurred any damages, the same were caused
in whole or in part by the acts or omissions of persons other than Victoria's
Secret, over whom they had no control, or by the superseding interventions of
causes outside of their control.

FOURTEENTH DEFENSE

30. Plaintiffs claims are barred as the Victoria's Secret store was not in a hazardous,

defective, or dangerous condition, and did not jeopardize the safety of Plaintiff.

FIFTEENTH DEFENSE
31. Plaintiff's injuries are barred and/or limited to the extent that evidence is
introduced during discovery or trial that shows Plaintiff failed to mitigate
damages, if any.
SIXTEENTH DEFENSE
32. Plaintiff's claims against Victoria’s Secret are barred as Victoria's Secret, was not
the landlord or owner of the retail location at 444 86 Street, Brooklyn, New York

{

at times relevant to the Complaint.

S of 6
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 7 of 41

|S ttt - Love LE We Neb Sete Vf tvs ove hee SS LL

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 03/16/2020

SEVENTEENTH DEFENSE

33. Investigation and discovery are continuing and Victoria’s Secret reserves the
right to amend this Answer to add additional defenses and/or affirmative
defenses, or to correct any responses in ihe Answer once the facts have become
fully Known,

WHEREFORE, Defendant Victoria’s Secret, LLC, demands judgment dismissing
the Complaint, together with the attorneys' fees, costs and disbursements of this action.

Dated: New York, New York
March 13, 2020

LESTER SCHWAB KATZ & DWYER, LLP

Aillyson B, Celmout

 

Allyson B. Belmont

Attorneys for VICTORIA'S SECRET, LLC
100 Wall Street

New York, New York 10005

(212) 964-6611

TO:

Law Office of Alan A. Tarzy

Alan A. Tarzy

360 Lexington Avenue, Suite 1501
New York, NY 10017-6502

T; (212) 370-9000

€ af 6
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 8 of 41

_= ob et + au NAL RE ed es eV ee = La)

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 03/16/2020

STATE OF NEW YORK )
)ss
COUNTY OF NEW YORK )

IRIS M. REYES, being duly sworn, deposes and says that she is not a
party to this action, is over the age of 18 years and resides in Kings County.
That on March 13, 2020, she served the within ANSWER OF VICTORIA'S

SECRET, LLC TO PLAINTIFF’S COMPLAINT upon:

Law Office of Alan A. Tarzy

Alan A. Tarzy
360 Lexington Avenue, Suite 1501
New York, NY 10017-6502 usrermasanos 9114 9023.02 4608 Soe

RECEIPT oneal

T: (212) 370-9000

by depositing a true copy of same securely enclosed in a post-paid wrapper in an
official depository under the exclusive care and gustody of the United States Post

Office Department within the State of New York. |

= je ie “ey K '
IRIS M. REYES 7

j
| |

Sworn to before me this

13'" day of March 2020
D3 fot fed
” fj
—— ~~
ae
yet et Pe t -
Be wy rn \
i PP rE
“ty ort?
{LFF

1 of 1
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 9 of 41

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 07/31/2020

 

LSK&D #: 502-1516 / 4851-8723-4757
SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
X

 

STELLA GARSON,
Index No.: 151406/2020
Plaintiff,

-against- NOTICE OF MOTION

VICTORIA'S SECRET STORES, LLC,

Defendant.
Xx

 

PLEASE TAKE NOTICE, that upon the affirmation of Allyson B. Belmont dated
July 31, 2020, and the exhibits annexed hereto and all prior pleadings and proceedings,
the Defendant VICTORIA'S SECRET STORES, LLC named in the above-mentioned
action will move this court in Motion Support Part, Room 130, at the New York County
Courthouse, 60 Centre Street, New York, New York, on the 16" day of September,
2020, at 9:30 a.m. for an Order:
(a) Pursuant to CPLR §3126, precluding Plaintiff from introducing any
evidence at the time of trial as to each item set forth in Defendant's
Combined Discovery Demands and Demand for Verified Bill of Particulars
to which the plaintiff has failed to respond; and
(b) For such other and further relief as to this Court deems just and proper.

The above-entitled action is for personal injury.

Ll of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 10 of 41

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM) INDEX NO. 151406/2020
NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 07/31/2020

 

PLEASE TAKE FURTHER NOTICE, that pursuant to CPLR 2214(b) answering
affidavits, if any, are required to be served within seven (7) days prior to the return date
of this motion.

Dated: New York, New York
July 31, 2020

Yours, etc.

LESTER SCHWAB KATZ & DWYER, LLP

Allyson C6. Gelmont

 

Allyson B. Belmont

Attorneys for Defendant

VICTORIA'S SECRET STORES, LLC
100 Wall Street

New York, New York 10005

(212) 964-6611

TO:

Law Offices of Alan A. Tarzy

360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
Attorneys for Plaintiff

T: (212) 370-9000

E: atarzy@tarzylaw.com

2 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 11 of 41

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 6 RECEIVED NYSCEF: 07/31/2020

 

LSK&D #: 502-1516 / 4851-8723-4757
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

x
STELLA GARSON,
Index No.: 151406/2020
Plaintiff,
-against- GOOD FAITH
AFFIRMATION
VICTORIA'S SECRET STORES, LLC,
Defendant.
x

 

Allyson B. Belmont, an attorney duly admitted to practice law before the Courts of
the State of New York, hereby affirms the following to be true under the penalties of
perjury:

1. | am Of Counsel to the law firm of LESTER SCHWAB KATZ & DWYER,
LLP, attorneys for Defendant VICTORIA'S SECRET STORES, LLC. | am fully familiar
with the facts and circumstances as set forth herein.

2. This Affirmation is submitted in support of the within motion for an Order
precluding the plaintiff from introducing any evidence at the time of trial as to each item
set forth in Defendant’s Combined Discovery Demands and Demand for Verified Bill of
Particulars to which the plaintiff has failed to respond and/or for an Order pursuant to
CPLR § 3124, compelling the Plaintiff to respond to these outstanding discovery

demands.

3. A good faith effort has been made to resolve the within issues without
invoking the Court's jurisdiction. Annexed to as Exhibit C are our good faith letters of
June 4, 2020 and July 16, 2020. In addition, numerous telephone messages have been

left for plaintiff's counsel.

1 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 12 of 41

 

 

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 6 RECEIVED NYSCEF: 07/31/2020
4. As of the time of this Affirmation, we have had no response to this

correspondence, nor have we been provided with responses to our outstanding
discovery demands thereby warranting the instant motion.

WHEREFORE, it is respectfully requested that the within motion be granted in its
entirety.

Dated: New York, New York
July 31, 2020

Alyson 8. Belmont

 

Allyson B. Belmont

2 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 13 of 41

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 7 RECEIVED NYSCEF: 07/31/2020

 

LSK&D #: 502-1516 / 4851-8723-4757

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

x

 

STELLA GARSON,
Index No.: 151406/2020
Plaintiff,
-against- AFFIRMATION

VICTORIA'S SECRET STORES, LLC,

Defendant.
x

 

Allyson B. Belmont, an attorney duly admitted to practice law before the Courts of
the State of New York, hereby affirms the following to be true under the penalties of
perjury:

1. | am Of Counsel to the law firm of LESTER SCHWAB KATZ & DWYER,
LLP, attorneys for defendant VICTORIA'S SECRET STORES, LLC. | am fully familiar
with the facts and circumstances as set forth herein.

Ae This Affirmation is submitted in support of the within motion for an Order
precluding the plaintiff from introducing any evidence at the time of trial as to each item
set forth in Defendant’s Combined Discovery Demands and Demand for Verified Bill of
Particulars to which the plaintiff has failed to respond and/or for an Order pursuant to
CPLR § 3124, compelling the Plaintiff to respond to these outstanding discovery
demands.

3. This action is for alleged personal injuries arising out of an alleged
accident that took place on June 26, 2019, at the Victoria’ Secret store located in Herald
Square, New York. Copies of the Plaintiffs Summons and Complaint and movant’s

Answer to Complaint are collectively annexed hereto as Exhibit “A”.

1 of 4
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 14 of 41

 

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020

NYSCEF DOC. NO. 7

RECEIVED NYSCEF: 07/31/2020

4. On March 13, 2020, this office propounded Combined Discovery

Demands and a Demand for a Verified Bill of Particulars on Plaintiff. Copies of all

discovery demands pertinent to this Motion are collectively annexed hereto as Exhibit

sé B”.

5. To date, the Plaintiff has not complied with moving Defendant's Combined

Discovery Demands and Demand for a Verified Bill of Particulars nor has the Plaintiff

moved for a protective order pursuant to CPLR § 3103(a), the time to make such a

motion having long since elapsed.

6. At this time, the following discovery responses remain outstanding:

Demand For A Verified Bill Of Particulars;

Demand For Authorization For Social Security Print-
Out;

Demand For Collateral Source Payment Information;
Demand For Damages;

Demand For Discovery And Inspection Of Documents
And Electronically Stored Information;

Demand For Employment Record Authorizations;
Demand For Expert Witness Disclosure;
Demand For Income Tax Information;

Demand For Internet Based Social Media And-Or
Networking Websites;

Demand For Medical Information;
Demand For Medicare Information;
Demand For Names And Addresses Of Witnesses;

Demand For Prior And Subsequent Claims;

2 of 4
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 15 of 41

 

 

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 7 RECEIVED NYSCEF: 07/31/2020

e Demand For Prior Injury Information;

e Demand For Telephone, Cellular, E-Mail And Text
Records And Authorizations,

e Demand For Union Records;

e Demand Pursuant To Mandatory Insurer Reporting
Law Section 111 Of Public Law Section 110-173;

e Prior Medical History; and

e Supplemental Demand For Relief.

7. It is therefore respectfully requested that an Order be issued precluding
the Plaintiff from offering evidence as to those items requested in the discovery
demands, but not furnished, or alternatively an Order compelling immediate production.

8. Moreover, good faith efforts have been made to resolve the outstanding
discovery issue without invoking the jurisdiction of the Court as is more fully set forth in
the annexed Affirmation of Good Faith. Exhibit “C” are our good faith letters of June 4,
2020 and July 16, 2020. In addition, numerous telephone messages have been left for
plaintiff's counsel.

9. Without the items mentioned above, the moving Defendant will be denied
their right to fully and fairly defend this action by all means afforded under the CPLR
and other applicable authority, and will be severely and unfairly prejudiced thereby.

10. ‘In the alternative, it is respectfully requested that the Court issue an Order
compelling the Plaintiff to fully respond to Defendant's Combined Discovery Demands
and Demand for a Bill of Particulars within ten (10) days.

WHEREFORE, it is respectfully requested that the Court issue an Order
precluding the Plaintiff from offering any evidence at the time of trial as to those items

which have been demanded in Defendant's Combined Discovery Demands and

3 of 4
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 16 of 41

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 7

RECEIVED NYSCEF: 07/31/2020

Demand for a Bill of Particulars and not supplied, or compelling the plaintiff to serve
responses to the Combined Discovery Demands and Demand for a Bill of Particulars,

together with such other further and different relief as this Court deems just and proper.

Dated: New York, New York
July 31, 2020

Alyson B. Selmont

 

Allyson B. Belmont

4 of 4
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 17 of 41

 

 

 

 

 

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM) INDEX NO, 151406/2020
NYSCEF DOC. NO. 12 RECEIVED NYSCEF: 07/31/2020
| % REQUEST FOR JUDICIAL INTERVENTION eee os

( [ateahh SUPREME COURT, COUNTY OF NEWYORK |

' Index No: 151406/20 Date Index Issued: For Court Use only:
(CAPTION —_ Enter the re complete ca case caption. Do not use et al or et ano, If more spsce is needed. attach a caption rider sheet. IAS Entry Date
| STELLA GARSON
|
| Plaintiff(s)/Petitioner(s) Judge Assigned
--apainst-
| VICTORIA'S SECRET STORES, LLC
RJ Filed Date

ee ; _ _ Defendant(s)/Respondent(s}| _— ___|
NATURE OF ACTION OR | OR NOR PROCEEDING G Check o only c one | box ox and spe specify where Indicated. =e SI
|COMMERICIAL | MATRIMONIAL
© Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.) ‘©. Contested
© Contract NOTE: If there are children under the age of 18, complete and attach the

\Q Insurance (where insurance company is a party, except arbitration) MATRIMONIAL RJi ADDENDUM (UCS-840M).
| UCC (includes sales and negotiable instruments)

© Other Commercial (specify): . : ‘TORTS

 

| For Uncontested Matrimonial actions, use| the Uncontested Divorce RJi (UD-13).

 

Other Negligence (specify): Premises (trip/fall)

 

NOTE: For Mortgage Foreclosure actions involving a one to four-family,

owner-occupied residential property or owner-occupied condominium, Other Professional Malpractice (specify):

 

NOTE: For Commercial Division ———— requests pursuant to 22 NYCRR 202, 70(d), © Asbestos
jcompiete and attach the COMMERCIAL DIVISION Rit ADDENDUM (ucs- B40C), iO Child Victims Act
REAL PROPERTY Specify how m many ‘properties the application includes: 'O Environmental (specify): = ae
|O Medical, Dental or Podiatric Malpractice
Mortgage Foreclosure (specify): O Residential O Commercial re) Motor Vehicle
Property Address) ee lO Products Liability (specify):
©
Oo
te)

 

complete and attach the FORECLOSURE RJI ADDENDUM (UCS-840F}. Other Tort (specify): _

 

o Condemnation
|
}
|
|
|
|
|

 

 

 

 

 

 

 

 

© Tax Certiorari [SPECIAL PROCEEDINGS

© Tax Foreclosure © CPLR Article 75 (Arbitration) [see NOTE in COMMERCIAL section]
0 Other Real Property (specify): ©. CPLR Article 78 (Body or Officer)

“OTHER MATTERS on ‘\O Election Law

© Certificate of Incorporation/Dissolution [see NOTE in COMMERCIAL section] © Extreme Risk Protection Order

© Emergency Medica! Treatment © MHLArticle 9.60 (Kendra’s Law)

© Habeas Corpus © MHULArticle 10 (Sex Offender Confinement-tnitial)

© Local Court Appeal © MHLArticle 10 (Sex Offender Continement-Review)

lo Mechanic's Lien 1 MHLArticle 84 (Guardianship)

© Name Change © Other Mental Hygiene (specify): _ a es

© Pistol Permit Revocation Hearing © Other Special Proceeding (specify):

© Sale or Finance of Religious/Not-for-Profit Property

oO Other (specify): _ _ |

STATUS ‘OF ACTION OR PROCEEDING _ ___Answer YES or NO for every question and enter additional information where indicated. Sais

YES NO

|Has a summons and complaint or summons with notice been filed? © Oo If yes, date filed: a _

|Has a summons and complaint or summons with notice been served? © Oo If yes, date served: _ __

Is this action/proceeding being filed post-judgment? Oo @ If yes, judgment dates

NA TURE OF JUDICIAL | INTERVENTION =a “Check one box only a and J enter: additional information where indicated. _

‘© Infant's Compromise

© Extreme Risk Protection Order Application

© Note of Issue/Certificate of Readiness

© Notice of Medical, Dental or Podiatric Malpractice Date Issue Joined: ————,
|@® Notice of Motion Relief Requested: _ PRECLUDE ey Return Date: _ 9/16/20
‘O Notice of Petition Relief Requested: — _ Return Date:
© Order to Show Cause Relief Requested: _ _ _ Return Date: _
0 Other Ex Parte Application Relief Requested: _ ee

© Poor Person Application

© Request for Preliminary Conference

O Residential Mortgage Foreclosure Settlement Conference

O writ of Habeas Corpus

|O Other (specify): _ pe a

 

1 of 2

|
|
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 18 of 41

 

(FILED: NEW YORK COUNTY CLERK 07/31/2020 01:55 PM INDEX NO. 151406/2020

NYSCEF DOC. NO. 12  __ RECEIVED NYSCEF; 07/31/2020.

|RELATED CASES List any related actions, For Matrimontal cases, list any related criminal or Family Court cases. If none, leave blank.
If additional space Is required, complete and attach the RIEADDENDUM (UCS-840A). Se eS ee
(Case Title : _|Index/Case Ni Number | Court 3 wi I _ [judge ( (if.as: assigned) __\Relationshiptoinstantcase

 

 

 

Ss ~ — —— Ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘PARTIES F For or parties without an attorney, check the “Un-Rep”. box and enter the party's address, phone number and email In the space provided. —
If additional space is required, complete and attach the RJ ADDENDUM (UCS-840A).
Un- Partles |Attorneys and Unrepresented Litigants issue Joined Insurance Carrlers
Rep List parties In same order as listed in the \For represented parties, provide attorney's name, firm name, address, phone and Foreach defendant, |For each defendant,
\caption and Indicate roles (e.g., plaintiff, |email, For unrepresented parties, provide party's address, phone and email, jindicate Ifissue has. Indicate Insurance
|___ |defendant, 3° party plaintiff, ete.) Ee Pie |been joined. carrier, ifapplicable.
la iName: Stella Garson Te Law Offices of Alan A. Tarzy |
| pes Plaintiff 360 Lexington Avenue, Suite 1501, New York, NY 10017 @ YES ONO |
oO Iolo Victoria's Secret Stores, I, | Allyson B. Belmont, Esq. - - Lester Schwab Katz & Dwyer, LLP ONES] ONG
Ro e( s):
| Defendant 100 Wall Street 27th Floor, New York, «, New York 10005 | -
“TName: | |
0 Roles: | Oves ONO |
iName: | - 7 a le — —
o Role(s: OvES ONO |
Rone a Oo 7 T - en 7
o sie OYES ONO |
Name: ee —_ TO ye an SS
O Role(s): | OYES ONO | |
|__| pers
| Name: |
UW Role(s) OYES ONO
a (Name: — Oo — | |
OQ) \Role(s): O YES ONO
pot = = _ _ _
| Name:
[] role(s): O YES ONO
IName: ~ —
C Role(s): OYES ONO
| oo | = ees
Name: r
C] Role(s): OYES ONO
~~! Name: ; = —_ —_ pS |
CJ Role(s): | OYES ONO
Name: r — ee a ea “I
[] Role(s): OYES ONO |
fs { = ee — = —4
_ |Name: \ |
] jRolets): | OES ONO |
ane | a)
O Roles ) OyYes ONO

 

 

 

J AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION “th AF stags FILED 3 “Goliath ACTION OR PROCEEDING.

ison. O ;
(

 

Signature
2810984 ALLYSON 8. BELMONT _
Attorney Registration Number Print Name

2 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 19 of 41

LSK&D #: 502-1516 / 4826-8417-6595
At IAS Part of the Supreme Court

of the State of New York, held in and for
the County of New York, at the Courthouse
thereof, 60 Centre Street, New York, N.Y.,
on the day of December, 2020

PRESENT: HON

 

Justice of the Supreme Court

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

eine Geel iatiaas za xX
STELLA GARSON,
Index No.: 151406/2020
Plaintiff,
-against- ORDER TO SHOW
CAUSE
VICTORIA'S SECRET STORES, LLC,
Defendant.
x

 

Upon reading and filing the annexed affirmation of Allyson B. Belmont, dated
December 2, 2020, and the exhibits annexed hereto, upon all of the pleadings and
proceedings hereto had herein, and upon due deliberation of this Court,

LET the plaintiff, STELLA GARSON, show cause before this Court in Room 130,
at the I|.A.S. Part, at the New York County Supreme Court Courthouse, 60 Centre
Street, New York, New York, on the 14 day of December, 2020, at 9:30 a.m. for an

Order:

(a) Pursuant to CPLR § 3017(c), compelling plaintiff to immediately provide a
demand for damages in writing; and

(b) Pursuant to the New York Court Rules § 130-1.1 awarding defendant
costs, including all attorneys fees, incurred by defendant due to plaintiffs
frivolous and dilatory refusal to provide a demand for damages in writing,
intentionally delaying and prolonging the resolution of the litigation;
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 20 of 41

(c) as well as such other and further relief as to this Court deems just and
proper.

The above-entitled action is for personal injury.
IT IS FURTHER ORDERED that, sufficient cause appearing therefore, let service
of a copy of this Order to Show Cause and the papers upon which it is granted be made
upon all parties by NYSCEF and upon plaintiffs counsel, by mail and email at
Law Offices of Alan A. Tarzy
360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
T: (212) 370-9000
E: atarzy@tarzylaw.com

be deemed good and sufficient service.

IT IS FURTHER ORDERED that answering affidavits, if any, shall be served at
least seven (7) days prior to the return date of this motion, and reply papers shall be

served one (1) day prior to the return date.

Dated: New York, New York
December , 2020

ENTER:

 

J. S.C.
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 21 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

LSK&D #: 502-1516 / 4835-2424-9299
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

STELLA GARSON,
Index No.: 151406/2020
Plaintiff,
-against- AFFIRMATION
VICTORIA'S SECRET STORES, LLC,

Defendant.
X

 

Allyson B. Belmont, an attorney duly admitted to practice law before the Courts of
the State of New York, hereby affirms the following to be true under the penalties of
perjury:

1. | am Of Counsel to the law firm of LESTER SCHWAB KATZ & DWYER,
LLP, attorneys for defendant VICTORIA'S SECRET STORES, LLC. | am fully familiar
with the facts and circumstances as set forth herein.

2. | submit this Affirmation in support of defendant's motion seeking a) an
Order pursuant to CPLR § 3017(c), compelling plaintiff to immediately provide a
demand for damages in writing, and b) an Order pursuant to 32 NYCRR § 130-1.1
awarding defendant's costs, including all attorney's fees, incurred by defendant due to
plaintiff's frivolous and dilatory refusal to provide a demand for damages in writing,
intentionally delaying and prolonging the resolution of the litigation; as well as d) all such
other and further relief as this Court deems just and proper.

3. No prior request for this relief has ever been decided by this or any other

Court.

1 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 22 of 41

 

 

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

4. This request is being made by Order to Show Cause because it is highly
time sensitive and must be handled on an emergency basis as defendant will be
irreparably harmed if plaintiff does not provide a written demand for damages necessary
to remove this matter to federal court within the one-year timeframe following the date of
filing of her Summons and Complaint on February 7, 2020, pursuant to 28 U.S.C. §
1446.

5. Defendants have been diligent in attempting to obtain a written demand
for damages from plaintiff, without the necessity of this Order to Show Cause.

6. Plaintiff filed her Summons and Complaint on February 7, 2020, a copy of
which is annexed hereto as Exhibit “A.”

7. Thereafter, the defendant served it’s Answer on or about March 13, 2020.
A copy of the Answer is annexed hereto as Exhibit “B.”

8. Together with the Answer, defendant served it's Combined Demands on
March 13, 2020, which included a Demand for Damages. A copy of defendant's
Combined Demands, including the Demand for Damages pursuant to CPLR § 3017(c),
is annexed hereto as Exhibit “C.”

2 Thereafter, plaintiff did not respond to defendant's Demand for Damages,
or any of our Demands and Notices, despite numerous requests to do so. Our Good
Faith Letters of May 15, 2020, June 4, 2020, and July 16, 2020, are annexed hereto
collectively as Exhibit “D.”

10. | The Court should observe that in the letter of July 16, 2020, we specifically

reminded plaintiff's counsel of his obligations pursuant to CPLR § 3017(c), mirroring

2 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 23 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM} INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

what was set forth in the original Demand for Damages that had been served on March
13, 2020. See Exhibits “C” and “D.”

11. | Upon the first practicable date to do so following Covid-19 precautions, on
or about July 31, 2020, defendant filed a Motion to Compel plaintiff to provide responses
to it’s discovery demands, including the Demand for Damages. A copy of the filed
Motion to Compel with all original exhibits is annexed hereto as Exhibit E.

12. Defendant's July 31, 2020, Motion has been pending since that date,
without any discovery materials being forwarded by plaintiff's counsel whatsoever,
despite his awareness of same, and good and proper service by and through NYSCEF.

13. | The Motion annexed hereto as Exhibit E has never been decided by the
court, and plaintiff's counsel has never filed a response.

14. The original scheduled return date of September 16, 2020, came and
went. Despite phone calls to the Court to ascertain when the Motion might be decided,
the status noted on the Court’s website has remained “No decision yet” to the present
date. As such, more than four (4) months have elapsed since the date on which our
Motion was filed, leaving defendant only the months of December 2020 and January
2021 to compel plaintiff to provide a written Demand for Damages pursuant to CPLR §
3017(c), before defendant’s petition to remove this matter to federal court is time-
barred.

15. In an effort to avoid filing this emergency Order to Show Cause,
defendant’s counsel has communicated with plaintiff's counsel by both phone and email
in an attempt to elicit a written demand in satisfaction of plaintiffs obligations pursuant

to CPLR § 3017(c). Annexed hereto collectively as Exhibit F are copies of three emails

3 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 24 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

between our office and plaintiff's counsel, dated October 21, 2020, November 13, 2020,
November 23, 2020, wherein we repeatedly requested that he provide us with a
monetary demand in writing to avoid the instant Order to Show Cause.

16. Within the emails, the Court will also see that our office advised plaintiff's
counsel that should we be forced to bring the instant Order to Show Cause, we would
also move for costs due to his intentional delay in refusing to provide the written
demand for damages. See Exhibit F.

17. Upon information and belief, plaintiff's counsel has intentionally and
frivolously delayed this litigation in an attempt to prevent removal of the matter to federal
court by his sheer refusal to provide the written demand for damages that defendant is
entitled to by law, likely in hopes that defendant's one-year time limit in which to file it’s
removal petition would simply expire. He has delayed for no other reason than to harass
the defendant and prolong the process of litigation.

18. As such, the defendant is left with only two months during which it may
timely file it’s petition for removal to federal court pursuant to 28 U.S.C. § 1446(c)(1),
stating “A case may not be removed under subsection (b)(3) on the basis of jurisdiction
conferred by section 1332 more than 1 year after commencement of the action, unless
the district court finds that the plaintiff has acted in bad faith in order to prevent a
defendant from removing the action.” Accordingly, the one-year time limit is a firm limit
that defendant has no choice but to observe.

19. There is no question that CPLR § 3017(c) unequivocally entitles defendant
to a written demand for damages from the plaintiff for the purpose of evaluating the

case, especially in light of federal removal issues. It specifically states that “a party

4 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 25 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF boc. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

against whom an action to recover damages for personal injuries or wrongful death is
brought, may at any time request a supplemental demand setting forth the total
damages to which the pleader deems himself entitled. A supplemental demand shall be
provided by the party bringing the action within fifteen days of the request. In the event
the supplemental demand is not served within fifteen days, the court, on motion, may
order that it be served.” (CPLR § 3017(c), emphasis added). Accordingly, plaintiff must
provide us with a written demand, and should have provided it within fifteen (15) days of
our first demand for same. It is not optional.

20. Because the window of time to file removal petitions “brought on the basis
of diversity jurisdiction is one year after commencement of the action,” the federal courts
have instructed the parties to utilize CPLR § 3017(c) to produce a timely demand in
writing to satisfy the removal statute. See e.g., Noguera v. Bedard, WL 51157598 (2011
U.S. Dist. Ct., E.D.). Further, federal courts handling cases arising out of New York
have stated that they rely upon the New York State Supreme Courts to issue “a state
court order pursuant to C.P.L.R. 3017(c) compelling plaintiff to set forth the total
damages to which plaintiff deemed herself entitled[]” so that the amount in controversy
is clear. Id.

21. The U.S. Court of Appeals, Second Circuit, has found that a plaintiff who
“filed her response to this request outside the 15-day window specified in New York
C.P.L.R. § 3017(c)...” was the one who was to blame for delaying the case. Moltner v.
Starbucks Coffee Co., 64 F.3d 34, 38 (2d. Cir. 2010). Defendants are not required to

“read the complaint and guess the amount of damages.” Id. Instead, defendants are

5 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 26 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

entitled to expect and receive “from plaintiff a paper that explicitly specifies the amount
of monetary damages sought.” Id.

22. Accordingly, the Court should order plaintiff to immediately provide her
demand for damages to the defendant in writing.
Costs and Attorney’s Fees

23. Defendant is entitled to reimbursement from plaintiff's counsel for all of
the defendant’s expenditures in furtherance of attempting to secure a written demand
for damages from the plaintiff.

24. Pursuant to 22 NYCRR 130-1.1, “The court, in its discretion, may
award to any party or attorney in any civil action or proceeding before the court, except
where prohibited by law, costs in the form of reimbursement for actual expenses
reasonably incurred and reasonable attorney's fees, resulting from frivolous conduct as
defined in this Part.” 22 NYCRR 130-1.1(a). Frivolous conduct includes conduct that “is
undertaken primarily to delay or prolong the resolution of the litigation...” 22 NYCRR
130-1.1(c).

25. The First Department of the Appellate Division has found sanctions in
the form of costs and fees appropriate where the conduct was continued after it was
brought to the attention of the parties or counsel, where there was a lack of basis in law
or in fact for counsel’s conduct in prolonging the litigation, and is “tied to abuse of the
judicial process.” See Levy v. Carol Management Corp., 260 A.D.2d 27, 34-35 (18 Dept.
1999). Further, the First Department has found sanctions appropriate where a party is

forced to “expend unnecessary resources...” and that an “unreasonable persistence in a

6 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 27 of 41

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020

 

position that has been demonstrated to be frivolous warrants the imposition of
sanctions.” Borstein v. Henneberry, 132 A.D.3d 447, 452 (18! Dept. 2015).

26. In the instant matter, the Court should award defendant all attorney’s
fees and costs associated with the instant Order to Show Cause, which is being made
in furtherance of compelling plaintiff's counsel to provide us with a demand for damages
in writing. Had he not refused to comply with his statutory obligation to provide same in
the first instance, defendant would not have had to seek the court’s intervention using
the July 31, 2020, Motion, or the Order to Show Cause presently before the Court.

27. Despite knowing the Motion to Compel was pending, and despite
numerous calls and emails with our office, each time purporting to be ready and willing
to provide responses to our Combined Demands and Demand for Damages, plaintiff's
counsel instead refused to fulfill his obligations under the law and supply us with a
written demand.

28. Instead, plaintiff is delaying litigation in hopes that the one-year period
of time to file defendant's petition for removal will run out. Plaintiff's counsels actions
and refusal to provide discovery are intended to waste the court’s resources, making
our office repeatedly petition this Court, holding out on providing us with a demand until
the last possible second, deliberately and frivolously refusing to comply with all of the
legal obligations that he is well aware that he has.

29. In the instant matter, the affirmant, Allyson B. Belmont, charges a fee
of $225.00 per hour for her services, which is a reasonable rate for an attorney of the

affirmant’s experience, in the practice area of civil liability defense.

7 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 28 of 41

 

 

(FILED: NEW YORK COUNTY CLERK 12/02/2020 03:43 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 14 RECEIVED NYSCEF: 12/03/2020
30. To date, defendant has spent $2,025.00 in attorney’s fees, an amount

that is increasing daily, to bring the instant Order to Show Cause. Annexed hereto is the
invoice rendered by Lester Schwab Katz & Dwyer, LLP, for legal fees and
disbursements in connection with this Order to Show Cause up to December 1, 2020,
as Exhibit “G.” If it pleases the Court, the defendant shall supply other and further
invoices for the additional and ongoing fees and costs associated with this Order to
Show Cause as same are incurred.

WHEREFORE, the Court should enter an Order compelling the plaintiff to
immediately supply the defendants with a demand for damages in writing, attorney's
fees and costs totaling $2,025.00 as of the date of the filing of this petition, and any
such other and further relief the Court deems just and proper.

Dated: New York, New York
December 2, 2020

Myson B. Slmont

 

Allyson B. Belmont

8 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 29 of 41

(FILED: NEW YORK COUNTY CLERK 12/03/2020 04:00 PM NDEs PNOn Pixsenalelerd2i020
NYSCEF DOC. NO. 22

RECEIVED NYSCEF: 12/03/2020

LSK&D #: 502-1516 / 4826-8417-6595
AtlIAS Part _4¢__ of the Supreme Court

of the State of New York, held in and for
the County of New York, at the Courthouse

thereof, 6 tre Street, New York, N.Y.,
on the 3 vb ign A December, 2020

Justice of the Supreme Court

PRESENT: HON

 

SUPREME COURT OF THE STATE OF NEW YORK |
COUNTY OF NEW YORK Ms 00?

 

STELLA GARSON,
Index No.: 151406/2020

Plaintiff,

-against- ORDER TO SHOW
CAUSE

VICTORIA'S SECRET STORES, LLC,

Defendant.
x

 

JS
Upon reading and filing the annexed affirmation of Allyson B. Belmont, dated

uv
December 2, 2020, and the exhibits annexed hereto, upon all of the pleadings and

proceedings hereto had herein, and upon due deliberation of this Court,
. Gr her Counce] .
LET the plaintiff, STELLA GARSON, show cause before this Court in-Raam 130,

at the L.A.S. Part, at the New York County Supreme Court Courthouse, 60 Contre 7: Times,

Street, New York, New York, orfthe 14" day of December, 2020, at9:30-a.m-for an

Prd fring & WesOKg aa
Ordery shold nor be gntened.: 0 *

{a) Pursuant to CPLR § 3017(c), compelling plaintiff to immediately provide a
demand for damages in writing; and

(b) Pursuant to the New York Court Rules. § 130-1.1 awarding defendant
costs, including all attorneys fees, incurred by defendant due to plaintiffs
frivolous and dilatory refusal to provide a demand for damages in writing,
intentionally delaying and prolonging the resolution of the litigation;

1 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 30 of 41

(FILED: NEW YORK COUNTY CLERK 12/03/2020 04:00 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 22 RECEIVED NYSCEF: 12/03/2020

(c) as well as such other and further relief as to this Court deems just and
proper.

The above-entitled action is for personal injury.
being alleged
IT 1S FURTHER ORDERED that, sufficient cause eppearing therefore, let service

of a copy of this Order to Show Cause and the papers upon which it is granted be made
upon all parties by NYSCEF and upon plaintiff's counsel, by mail and email at

Law Offices of Alan A. Tarzy
360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
T: (212) 370-9000
-E: atarzy@tarzylaw.com

4, 2.020,

ing p be deemed goad and sufficient service.

aa FI
IT IS FURTHER ORDERED that-answering affidavits, if any,-shall be served at
least seven (7) days-prior - to the return date of this -Tfotion, and reply papers shall be

served one (1) day prior to the return.date.

~Batecd:--— —New-York New “enc
December—-— — = 2626-
ENTER:

Ly “hia
J. S.C.

 

edo 1S Mole [rere

2 of 2
8/20 Page 31 of 41

UEA NO, Lole0o/ 2020

   
 

Case 1:20-Cv-10938 Document 1-3 Filed 12/2

 

 

RECEIVED NYSCEF: 12/15/2020

SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY

 

 

PRESENT: __ LUCY BILLINGS PART _# __
woke Justice
STELLA GARSON INDEX NO. (G1 406 (2020
MOTION DATE

«Y=
VICTORIA'S SECRET STORES, LLC MOTION SEQ. NO._O02.

 

The following papers, numbered to _44 __, were read on this motion tolfér LiTmped A Cemivd for (flau-ones
No(s) (3-24
JNo(s).__

J No(s).

Notice of Motion/Order to Show Cause — Affidavits — Exhibits

 

Answering Affidavits — Exhibits

 

Replying Affidavits
Upon the foregoing papers, itis ordered that this-mrotier-ie.
Defeucdeat withdimds its motion fv Comper plone te movide a uniter
dimaud for damages. |

 

 

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

FOR THE FOLLOWING REASON(S):

LJ Vovk—gs JSC.
LUCY BILLINGS

JSC
vues [_] CASE DISPOSED [-T NON-FINAL DISPOSITION
[“] DENIED (_-] GRANTED IN PART (] OTHER

Dated: (2 /@+] 2°

1. CHECK ON Esisssssssonuassarassseucsnarcauersivalnecianratrinnentiniy
2. CHECK AS APPROPRIATE: uiccsesssscsrereretassresee MOTION IS: [_] GRANTED
jae L_) SETTLE ORDER (_] SUBMIT ORDER

3. CHECK IF APPROPRIATE! scsssssessssssssssesnvoresseseree eons
[-] DO NOT POST [_] FIDUCIARY APPOINTMENT  (_]REFERENCE

1 of 2
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 32 of 41

 

(FILED: NEW YORK COUNTY CLERK 12/16/2020 01:02 PM _ INDEX NO. 151406/2020

NYSCEF DOC. NO. 25 RECEIVED NYSCEF: 12/15/2020
LESTER SCHWAB KATZ & DWYER, LLP

100 WALL STREET

NEW YORK, N.Y. 10005-3701
(212) 964-6611
FAX; (212) 267-5916
NEW JERSEY OFFICE ¢

Writer's Direct Dial: (212) 341-4217 oS eulte 250.

E-Mail: bresto@Iskdnylaw.com PARAMUS, NJ 07652
(973) 912-9501

December 11, 2020

VIA: E-FILE

Supreme Court New York County
71 Thomas Street

New York, New York 10013

Attention: Honorable Lucy Billings

Re: Stella Garson v. Victoria’s Secret Stores, LLC
Date of Loss: 6/26/19
Our File No.: 502-1516
Index: 151406/2020

Dear Hon. Lucy Billings:

Please be advised that we represent Victoria’s Secret Stores, LLC. in this matter.

4

Please allow this correspondence to confirm that Defendant’s Order to Show Cause in the
above referenced matter, presently returnable on Monday, December 14, 2020, is hereby
withdrawn.

Should you have any questions, do not hesitate to contact the undersigned.

Very truly yours,

Myson @. Belmont
ALLYSON B. BELMONT
Of Counsel

ABB:br
4823-9079-2148

2 of 20
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 33 of 41

 

INDEX NO. 151406/2020

 

 

(FILED: NEW YORK COUNTY CLERK 12/21/2020 11:06 AM

RECEIVED NYSCEF: 12/21/2020

NYSCEF DOC. NO. 27

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE

FOR THE FOLLOWING REASON(S):

 

3, CHECK IF APPROPRIATE: ccssssessersorssensnanstenseseeeseer

SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY

 

 

 

 

 

LU fet MOR
PRESENT: Ee PART _46
Se =
Justice
STELLA GPRS) INDEX NO. (6 1406/2020
~- MOTION DATE
ViCTOIIA'S SECRET STORES, LLC MOTION SEQ.NO,_ OO!
The following papers, numbered 7 to 10__, were read on this motion to/fgf frvecdude AA
Notice of Motion/Order to Show Cause — Affidavits — Exhibits [No(s)._5 -!6
Answering Affidavits — Exhibits J No(s).
Replying Affidavits J No(s).

 

Upon the foregoing papers, itis ordered that thissmotionie :

The Lome grants defendant's ptt fo preclude plate (10m ptrebuciieg
fhe guihuce in defendant's dewands for Wil 0F partoates and for

dsusoure to fue Hat at Coupling plant's pe puctm oF fhe Gentudaed Worl
OF PevelulM’s and HiscLogure pur sunt fofhe accompany rg bur presented hs

fetudesr, wIthatoyyourm. c.f. LR. $3 3124, 3124(2).

LOU OE JSC.

~

Dated: (2/1 |zo

4, CHECK ONE! scsssssssssssesssssssneessennnssnnennnsannnnneses L CASE DISPOSED [4 NON-FINAL DISPOSITION
2, CHECK AS APPROPRIATE: scsscssssssssesssesseseees MOTION IS: [_] GRANTED _] DENIED CAGRANTED INPART  ([_]OTHER
cee. [_] SETTLE ORDER (_| SUBMIT ORDER

{_]DO NOT POST (_JFIDUCIARY APPOINTMENT  [_]REFERENCE

1 of 3
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 34 of 41

 

 

 

“FILED: NEW YORK COUNTY CLERK 12/21/2020 11:06 AM INDEX NO. 151406/2020

NYSCEF DOC. NO. 27 RECEIVED NYSCEF: 12/21/2020

Z =
2

LSK&D #: 502-1516 / 4850-8547-4004
At an IAS Term, Part 46 of the Supreme
Court of the State of New York held in and
for the County of New York at the
Courthouse, located at 71 Thomas Street,
New York, NY,on the ie" mys of December
2020°

PRESENT:

HON. LUCY BILLINGS, J.S.C.

SUPREME COURT OF THE STATE OF xe YORK
COUNTY OF NEW YORK

 

STELLA GARSON,
‘ Index No.: 151406/2020
Plaintiff,
~against- ORDER
VICTORIA'S SECRET STORES, LLC,

Defendant.
x

 

Upon reading and filing of the unopposed Notice of Motion of Defendant Victoria’s
Secret Store, LLC, dated July 31, 2020, and the Affirmation of Allyson B. Belmont dated July
31,.2020, and the exhibits in support and due deliberation having been had thereon,
| NOW, on the motion of Lester Schwab Katz & Dwyer (Allyson B; Belmont, Of
Counsel), attomeys for Victoria’s Secret Stores, LLC, it is

ORDERED that defendant’s motion to compel is granted; and it is further

2 of 3
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 35 of 41

 

 

 

(FILED: NEW YORK COUNTY CLERK 12/21/2020 11:06 AM INDEX NO. 151406/2020
NYSCEF DOC. NO. 27° RECEIVED NYSCEF: 12/21/2020

»

Tamery |
ORDERED that plaintiff shall produce to defendant on or before Decenrber-H1, 2026, the
following documents:

e Demand For A Verified Bill Of Particulars;
e Demand For Authorization For Social Security Print-Out;
e Demand For Collateral Source Payment Information;

e Demand For Discovery And Inspection Of Documents And
Electronically Stored Information;

e Demand For Employment Record Authorizations;
e Demand For Expert Witness Disclosure;
@ Demand For Income Tax Information;

e Demand For Internet Based Social Media And-Or
Networking Websites;

e Demand For Medical Information;

e Demand For Medicare Information;

e Demand For Names And Addresses Of Witnesses;
© Demand For Prior And Subsequent Claims;

e Demand For Prior Injury Information;

e Demand For Telephone, Cellular, E-Mail And Text
Records And Authorizations,

. e Demand For Union Records;

e Demand Pursuant To Mandatory Insurer Reporting Law
Section 111 Of Public Law Section 110-173; and

e Prior Medical History;

and it is further

peguert ela avy wrton fire £ags afer a
ORDERED that counsel is directed to appearfer a status conference ja~Roem ~~

Yo quatre 15 baetgned- ,

ENTER:

Ln] ye 4s
LUCY BILLINGS, J.S.C.

 

LUCY BILLINGS
SSE

3 of 3
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 36 of 41

(FILED: NEW YORK COUNTY CLERK 12/21/2020 03:05 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 28 RECEIVED NYSCEF: 12/21/2020

 

LSK&D #: 502-1516 / 4826-5561-0325
SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
aa x
STELLA GARSON,
Index No.: 151406/2020
Plaintiff,
-against- NOTICE OF ENTRY

VICTORIA'S SECRET STORES, LLC,

Defendant.

 

PLEASE TAKE NOTICE, that the within is a true copy of an Order of Judge Billings
dated December 18, 2020 and entered in the office of the Clerk of the Supreme Court,
New York County, on December 21, 2020.

Dated: New York, New York
December 21, 2020

Yours, etc.

LESTER SCHWAB KATZ & DWYER, LLP

Myson B. Selmont

 

Allyson B. Belmont
Attorneys for Defendant
VICTORIA'S SECRET STORES, LLC
100 Wall Street
New York, New York 10005
(212) 964-6611
TO:

Law Offices of Alan A. Tarzy

360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
Attorneys for Plaintiff

T: (212) 370-9000

E: atarzy@tarzylaw.com

1 of 6
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 37 of 41

 

 

FILED: NEW YORK COUNTY CLERK 12/21/2020 03:05 BM INDEX NO. 15140672020
NYSCEF DOC. NO. 28% RECEIVED NYSCEF: 12/21/2020

SUPREME COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY

 

 

PRESENT: __ OGY BILLINGS PART _4#¢
ww Justice
STELLA GPPSON INDEX NO. (6:140G/2020

v- MOTION DATE

ViCTORUA'S SECKET STORES, LLC MOTION SEQ.NO._O0 !

 

The following papers, numbered # to 10, were read on this motion tolfgf prvechudc ere

Notice of Motion/Order to Show Cause — Affidavits — Exhibits i No(s).__5 -!6
. J No(s).
]] No(s).

 

Answering Affidavits — Exhibits
Replying Affidavits

 

 

Upon the foregoing papers, it is ordered that this-motionis :

The wom s defendant's mOttw fo preclude plait from piobuctg
the guiidence in defendant 's dewands for a Vil OF partiules and [0-

Disbogure tothe DH tr af Comping plait 's yvesactwm of the fominded lorll
oF pevriulavs cud BiscLogure pursuant fo fe accanpamy ng apr mveserted hg

peteudar, without onpocaton. C.p,LR- 3§ 3124, 3124 (2).

 

MOTION/CASE IS RESPECTFULLY REFERRED TO JUSTICE
FOR THE FOLLOWING REASON(S):

. ad

Dated: In}I¢ jzo

[> NON-FINAL DISPOSITION

4. CHECK ONE: cescsseccrccnsesseconessssorssesseorsessssseevennesetaseseesssverears (_] CASE DISPOSED
2, CHECK AS APPROPRIATE: sessssssrscsssssesseesvees MOTION IS: [_] GRANTED L_} DENIED (AGRANTEDINPART  (_]OTHER
3. CHECK IF APPROPRIATES ..ssssssssecsseceress secssenseseecisessssavsess {_] SETTLE ORDER (_] SUBMIT ORDER

L_]DO NOT POST (_] FIDUCIARY APPOINTMENT  [_] REFERENCE

2 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 38 of 41

 

 

 

FILED: NEW YORK COUNTY CLERK 12/21/2020 08:05 BM © itNbdEX No. 151406/2020

NYSCEF DOC. NO. 28 | RECEIVED NYSCEF: 12/21/2020

at -
a

LSK&D #: 502-1516 / 4850-8547-4004
At an IAS Term, Part 46 of the Supreme
Court of the State of New York held in and
for the County of New York at the
Courthouse, located at 71 Thomas Street,
New York, NY,on the is"day of December,
2020°

PRESENT:

HON. LUCY BILLINGS, J.S.C.

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK .
-X
STELLA GARSON, mo,
' Index No.: 151406/2020.
Plaintiff,
-against- ORDER

VICTORIA'S SECRET STORES, LLC,

Defendant.

= x =

 

Upon reading and filing of the unopposed Notice of Motion of Defendant Victoria’s
Secret Store, LLC, dated July 31, 2020, and the Affirmation of Allyson B. Belmont dated July
31,,2020, and the exhibits in support and due deliberation having been had thereon,
| NOW, on the motion of Lester Schwab Katz & Dwyer (Allyson B: Belmont, Of
Counsel), attomeys for Victoria’s Secret Stores, LLC, it is |

ORDERED that defendant’s motion to compel is granted; and it-is further

2 of 8
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 39 of 41

 

 

 

 

(FILED: NEW YORK COUNTY CLERK 12/21/2020 03:05 BM INDEX NO. 151406/2020

NYSCEF DOC. NO. 28°
| a ¢

RECEIVED NYSCEF: 12/21/2020

Tamey |
ORDERED that plaintiff shall produce to defendant on or before December31, 2029, the

following documents:

and it is further

Demand For A Verified Bill Of Particulars;
Demand For Authorization For Social Security Print-Out;
Demand For Collateral Source Payment Information;

Demand For Discovery And Inspection Of Documents And
Electronically Stored Information;

Demand For Employment Record Authorizations;
Demand For Expert Witness Disclosure;
Demand For Income Tax Information;

Demand For Internet Based Social Media And-Or
Networking Websites;

Demand For Medical Information;

Demand For Medicare Information;

Demand For Names And Addresses Of Witnesses;
Demand For Prior And Subsequent Claims;
Demand For Prior Injury Information;

Demand For Telephone, Cellular, E-Mail And Text
Records And Authorizations,

Demand For Union Records;

Demand Pursuant To Mandatory Insurer Reporting Law
Section 111 Of Public Law Section 110-173; and

Prior Medical History; ©

wrtwn fre Las affera

ORDERED that counsel is directed to gppeartoz a ‘status conference jrRoem_ ~~
Grae IS oyetgned.

ENTER:

LY] Wr ye—75
LUCY BILLINGS, J.S.C.

 

LUGY BILLINGS
, IEE

8 of B
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 40 of 41

(FILED: NEW YORK COUNTY CLERK 12/21/2020 03:05 PM INDEX NO. 151406/2020

NYSCEF DOC. NO. 28 RECEIVED NYSCEF: 12/21/2020

Declaration of Service

| served the annexed ORDER WITH NOTICE OF ENTRY by email on the
following persons on December 21, 2020.

Law Offices of Alan A. Tarzy

360 Lexington Avenue, Suite 1501
New York, New York 10017-6502
Attorneys for Plaintiff

T: (212) 370-9000

E: atarzy@tarzylaw.com

| declare under penalty of perjury that the foregoing is true and correct. Executed on
December 21, 2020.

Iris M. REYES

 

IRIS M. REYES

5 of 6
Case 1:20-cv-10938 Document 1-3 Filed 12/28/20 Page 41 of 41

(FILED: NEW YORK COUNTY CLERK 12/21/2020 03:05 PM INDEX NO. 151406/2020
NYSCEF DOC. NO. 28 RECEIVED NYSCEF: 12/21/2020

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

--~X

 

STELLA GARSON,

Index No.: 151406/2020
Plaintiff,
-against- ORDER WITH NOTICE
OF ENTRY
VICTORIA'S SECRET STORES, LLC,
Defendant.
--- x

 

LESTER SCHWAB KATZ & DWYER, LLP

ATTORNEYS FOR Defendant
VICTORIA'S SECRET STORES, LLC

100 WaLL STREET
New York, N.Y. 10005
(212) 964-6611
FAX: (212) 267-5916

6 of 6
